t c memo united_states tax_court cgf industries inc and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date gale t miller laurence ek nemirow robert s rich and john r wilson for petitioners in docket nos and patrick a jackman laurence e nemirow robert s rich and john r wilson for petitioner in docket no stephen m miller and richard d d'estrada for respondent memorandum opinion fay judge cgf industries inc cgf computes its income on the basis of a fiscal_year ending on march for its ‘cases of the following petitioners are consolidated herewith lincoln industries inc and subsidiaries docket no cgf industries inc and subsidiaries docket no and lincoln industries inc and subsidiaries docket no through taxable years cgf was the common parent of an affiliated_group_of_corporations making a consolidated_return of income by notices of deficiency respondent determined defi- ciencies in federal income taxes of the cgf affiliated_group in the following amounts fiscal_year ending deficiency dollar_figure big_number big_number big_number big_number likewise lincoln industries inc lincoln uses a fiscal_year ending on march to compute its income for taxable years through lincoln was the common parent of an affiliated_group_of_corporations making a consolidated_return of income by notices of deficiency respondent determined deficiencies in federal income taxes of the lincoln affiliated_group in the following amounts fiscal_year ending deficiency dollar_figure big_number big_number big_number big_number by order of this court dated date these cases were consolidated for purposes of trial briefing and opinion in a stipulation of partial settlement filed with the court on date respondent conceded all deficiencies determined against cgf and its subsidiaries for thus removing all issues relating to the tax_year from consideration in these cases this leaves in controversy the sole remaining issue for our decision whether cgf and lincoln are entitled to amortize the costs of acquiring term interests in partnerships where related_persons simultaneously acquired the remainder interests in those partnerships the facts of these cases are fully stipulated the stipulation of facts first supplemental stipulation of facts stipulation of settled issues and attached exhibits are incorpo- rated herein by this reference all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure and dollar amounts have been rounded to the near- est dollar unless otherwise indicated the facts necessary for an understanding of these cases are as follows background of cgf cgf a kansas corporation since maintains its princi- pal offices in topeka kansas it is a family-owned_corporation most of its stock is held by trusts for the benefit of members of that family it has been engaged directly and through its subsidiaries in various businesses including agriculture petroleum real_estate manufacturing and cable television as of date the following entities owned the class a common voting_stock of cgf shareholder ownership percentage diana c broze revocable_trust h bernerd fink revocable_trust marcia f anderson revocable_trust ruth g fink revocable_trust curmudgeon revocable_trust bruce g cochener sole beneficiary bruce g cochener trust number one caroline a cochener revocable_trust bruce m bolene revocable_trust joaquin mason trust number one beneco inc bruce m bolene revocable_trust sole shareholder q total during date the directors of cgf were the following individuals h bernerd fink chairman ruth g fink marcia f anderson diana c broze caroline a cochener bruce g cochener ruth g fink also served as president of cgf in date background of lincoln lincoln a kansas corporation since maintains its principal offices in lincoln nebraska it is a family-owned_corporation most of its stock is held by trusts for the benefit of members of that family it has been engaged directly and the relationships among cgf industries inc cgf and its shareholder-family trusts and their beneficiaries are shown by the following the children of ruth g fink president of cgf during date are bruce g cochener diana c broze and caroline a cochener each including their mother has a_trust or in some cases multiple_trusts in his or her name with family members within the meaning of sec_318 a as bene- ficiaries of the trusts there are also trusts in the names of ruth g fink's husband h bernerd fink stepdaughter marcia f anderson and grandchild joaquin d mason through its subsidiaries in various businesses including agriculture petroleum and the wholesale and retail distribution of textbooks and supplies as of date the following entities owned lincoln's class a common voting_stock shareholder ownership percentage george a lincoln revocable_trust olivia g lincoln revocable_trust georgia l johnson revocable_trust edward m lincoln revocable_trust margaret l donlan revocable_trust ann l hunter revocable_trust total during calendar_year the following individuals served on lincoln's board_of directors george a lincoln chairman olivia g lincoln robert a page georgia l johnson edward m lincoln margaret l donlan ann l hunter serving also as lincoln's officers during that year were george a lincoln as president olivia g lincoln as vice president and bill c macy as executive vice president and treasurer -the relationships among lincoln industries inc lincoln and its shareholder-family trusts and their beneficiaries are shown by the following george a lincoln president of lincoln in calendar_year and his wife olivia g lincoln vice president each have trusts bearing their names of which family members within the meaning of sec_318 a are the bene- ficiaries there are also trusts in the names of their four children whose surnames are johnson lincoln donlan and hunter continued the solicitation by letter dated date and an addendum dated date robert a page advised cgf and lincoln's shareholders on the benefits of a split_purchase of assets according to mr page the older generation would buy a life_estate or term of years while the younger generation would purchase the remainder_interest in the addendum mr page substituted the word corporation for older generation in his words the objective of a split_purchase was twofold to transmit property to future generations without incurring a transfer_tax continued familial ties also exist between cgf and lincoln olivia g lincoln and ruth g fink who served as president of cgf in date are sisters their brother is willard garvey president of a corporation named garvey industries inc robert a page was an investment adviser to cgf and lincoln his role however extended beyond that of just an adviser mr page served on lincoln's board_of directors and beginning calendar_year he also served on lincoln's executive committee mr page's role was not a passive one according to the minutes of the board's annual meeting convened oct mr page led an in-depth discussion regarding the current and future operations of lincoln industries inc mr page also has links to cgf and various family trusts he was vice president of dico inc a company which merged into cgf effective date pursuant to a merger agreement and by resolution of cgf's board_of directors mr page also acted as trustee or in more instances as successor trustee in a handful of family trusts according to the trust agreements the succes-- sor trustee assumes the duties of trustee in the event of the trustee's death or inability or unwillingness to serve throughout this opinion we use the terms split_purchase joint purchase joint asset acquisition joint asset purchase and joint investment transaction interchangeably to mean a situation where person a and person b for example simul- taneously acquire a present and a future_interest in property respectively cost and to extract corporate assets without incurring a dividend or capital_gains_tax the addendum stated that the second described objective was the primary one indeed mr page recognized early on that the overall purpose of the joint purchase was transferring wealth to the remaindermen as he wrote in the date letter the purchaser of the term_interest or the life_estate has a lousy deal which is really the purpose of the transaction the objective is really the same as in a private_annuity e doing in the annuitants for the benefit of the obligor in this case it is doing in the life_tenant for the benefit of the remainderman mr page regarded the joint purchase by a closely held corpora-- tion and its shareholders of respectively a life or income_interest and a remainder_interest in property to be a favorable device for meeting that objective mr page however was aware of potential problems which might frustrate a joint purchase the most important for our purposes being his statement about how a shareholder would fund the remainder_interest purchase mr page warned that simul- taneous gifts of funds for the acquisition of the remainder_interest contain an element of risk in collapsing the transaction into one of being a 'retained' interest rather than a 'purchased' interest in which case the favorable tax results do not occur mr page then offered his solution gifts separated ‘mr page was aware that when a taxpayer attempts to carve out a term_interest in existing property for himself and transfer the remainder_interest to a third party the holder of the life tenancy or the term_interest as he writes would not be able continued by time would work in the addendum of date he dismissed his prior concern altogether by what he called a break-through namely the major decline in individual tax_rates this would enable the shareholders to use corporate funds to purchase the remainder interests albeit at a small tax cost more specifically mr page suggested having the corporation declare dividends and make stock redemptions sufficient to generate after-tax funds for the purchase of the remainder interests in another letter dated date mr page described in somewhat greater detail how the joint purchase transaction would take shape ’ partnerships would be formed and where a corpora- tion purchased a term of years in such newly created partner- ships its shareholders in turn would purchase the remainder interests attached to the letter mr page provided a partner- ship agreement form and supplemental agreements related thereto in order to make their purchases the shareholders would receive a major portion of the funds from the after-tax proceeds of al n extraordinary_dividend although mr page recognized that the amount distributed would be subject_to the so-called double tax e once when earned by the corporation and again when made available to the corporat ion's shareholders his continued to amortize the cost of that interest for income_tax purposes ‘although the letter was addressed to garvey industries inc and its shareholders cgf and lincoln's shareholders received similar letters from mr page words remained encouraging about the success of the transaction because of the decrease in individual and corporate tax_rates at that time indeed mr page hastened a final_decision by the shareholders on whether to do the transaction or not when he wrote in the letter the extraordinary_dividend route with a top rate of 1s of course much more economical than the prior tax_rate in addition the revenue act could lead one to believe the utilization of the proposed transaction may have a relatively short life there is no question in my mind that the tax_rate an essential ingredient of the funding method is a short-term window of opportunity mr page recognized that to the corporation the proposed transaction was 'not good' in that for ten years all it receives is the ordinary_income of the partnership and at the expiration of the ten-year term its entire initial investment disappears but as to the remaindermen mr page wrote assuming utilization of the after-tax proceeds from the extraordinary_dividend to pay for their remainder_interest the effect is to extract cash from the corporation at an approximate tax_rate in addi- tion if some of you wish for the remainder_interest to be acguired by your descendants or remote trusts the effect is to avoid both estate_tax and generation skipping tax if the holder is more than one generation removed mr page was careful to note that the success or failure of the joint undertaking depended upon whether the holders of the remainder interests are 'family members' and not strangers' he then offered his final recommendation the shareholders as a group should participate in the purchase of remainder interests in newly created partnerships the cgf partnerships in date cgf formed five limited_partnerships under the kansas revised limited_partnership act cgf one l p cgf two l p santa fe partners l p cloud grey l p and alpha one l p collectively referred to as the cgf partnerships by agreements the cgf partnership agreements the cgf partnerships created a general_partner interest and a limited_partner interest in all cases the general_partner owned partnership_interest a and the limited partners owned partnership_interest b the cgf partnership agreements also stated that the term of each partnership would be years cgf's shareholder-family trusts and in one instance a partnership related to the trusts contributed cash to the cgf partnerships in exchange for partnership_interest a cgf in its own right contributed cash in exchange for 10-year term interests in partnership_interest b its shareholders or in some cases nonshareholder trusts and partnerships related to cgf's shareholders contributed cash for the remainder interests in partnership_interest b for clarity and because the remaindermen are either cgf shareholders or related thereto all the remaindermen are sometimes collectively referred to as the cgf family trusts a summary of the various entities making up on date by resolution of cgf's board_of direc- tors cgf was authorized to purchase 10-year term interests in five partnerships at an aggregate cost of dollar_figure the resolution also stated that a dividend in the amount of dollar_figure be paid week later on date the cgf partnerships and their respective contribution amounts is attached to this opinion as appendix a the cgf partnership agreements provided that each part-- nership's net profits and losses were to be borne by the partners in the same percentage as their capital contributions namely percent by the holder of partnership_interest a and the remaining percent by partnership_interest b the cgf partnership agreements also required each partnership to make annual distri- butions of income pursuant to the kansas uniform principal and income act and in accordance with the partners' interests in the partnership simultaneously with the execution of the cgf partnership agreements cgf and the cgf family trusts executed separate agreements wherein they set down exactly how partnership_interest b would be owned they agreed that cgf would be the owner of a 10-year term_interest in partnership_interest b upon the expiration of which it would become the sole property of the cgf family trusts during the period of its term_interest cgf was entitled to all of the partnership income allocable to partnership_interest b and upon the expiration of the term_interest the corporation was entitled to all accrued but unpaid income cgf and the cgf family trusts contributed cash to the cgf partnerships in the following amounts in exchange for their respective term and remainder interests in partnership_interest b limited cge trust partnership contribution contribution total cgf one l p dollar_figure dollar_figure dollar_figure cgf two l p big_number big_number big_number santa fe partners l p big_number big_number big_number cloud grey l p big_number big_number big_number alpha one l p big_number big_number big_number total big_number the amount contributed was computed using the interest rate then contained in the federal estate and gift_tax regulations for valuing term and remainder interests see sec_20_2031-7 estate_tax regs sec_25_2512-5 gift_tax regs in part the money contributed by cgf's shareholders for their remainder interests in partnership_interest b came directly from cgf via cash dividend distributions and stock redemptions in june and date cgf made distributions totaling dollar_figure the table below summarizes cgf's distributions in calendar_year to those shareholders investing in the cgf partnerships followed by their respective contribution amounts date date date partnership redemption redemption dividend contribution recipient pretax pretax pretax total amount h bernerd fink revocable_trust -0- -0- dollar_figure dollar_figure dollar_figure ruth g fink trust number one -0- -0- big_number big_number big_number ruth g fink charitable_trust number one -0- -0- big_number big_number big_number ruth g fink partnership ruth g fink revocable_trust partner -q- -0- big_number big_number big_number total big_number big_number cge two l p marcia f anderson revocable_trust dollar_figure dollar_figure big_number big_number big_number robert j anderson revocable_trust big_number -0- -0- big_number big_number jane e anderson revocable_trust big_number -0- big_number big_number big_number nancy j anderson revocable_trust big_number -0- big_number big_number big_number robert j anderson custodian for susan m anderson big_number -0- big_number big_number big_number marcia f anderson trust number one big_number -0- -q- big_number big_number total big_number big_number santa fe partners l p caroline a cochener trust big_number big_number big_number big_number big_number caroline a cochener trust number two -0- big_number big_number big_number big_number caroline a cochener revocable_trust big_number -0- big_number big_number big_number bruce m bolene revocable_trust big_number -0- big_number big_number big_number total big_number big_number cloud grey l p diana c broze revocable_trust -q- big_number big_number big_number big_number vincent j broze revocable_trust -q- big_number big_number big_number big_number joaquin mason trust number one -0- big_number big_number big_number big_number joaquin mason trust number two -0- -0- big_number vincent j broze custodian for joaquin d mason -0- big_number big_number big_number big_number diana c broze trust number three -0- -0- big_number big_number big_number diana c broze trust number four -0- -0- big_number big_number big_number diana c broze trust number five -0- -0- big_number big_number big_number diana c broze trust number six big_number -0- -0- big_number big_number total big_number big_number alpha one l p alpha l p curmudgeon revocable_trust partner big_number -0- big_number big_number big_number nancy m cochener revocable_trust partner big_number big_number -q- big_number big_number bruce g cochener trust number one partner big_number -0- big_number big_number big_number bruce g cochener trust number two partner -q- -0- big_number big_number big_number bruce g cochener trust number three partner -q- -0- bruce g cochener trust number four partner -q- big_number -q- big_number - big_number total grand total ‘this entity while itself not a shareholder of cgf has a partner s that did own shares in cgf entity as an aggregate of its members we list the separate contribution amount of such partner s _- _- cge one l p distribution amounts made by cgf to the partner s big_number big_number thus big_number big_number viewing the along with any this amount reflects cgf's aggregate distributions in calendar_year to shareholders who contributed to the cgf partnerships in exchange for the remainder interests in partnership_interest b shy of the dollar_figure of u s government obligations that cgf disposed of in fiscal_year note that this amount is only dollar_figure the lincoln partnerships on date lincoln formed four general partnerships under the laws of the state of kansas lincoln partnership lincoln partnership lincoln partnership and hfc partnership ’ on date each general_partnership was reorganized as a limited_partnership under the kansas revised limited_partnership act then on date lincoln formed five more partnerships under the kansas revised limited_partnership act lincoln partnership l p lincoln partnership l p two thousand hight partnership l p donlan partnership l p and hfc2 partnership l p all nine partnerships formed in march and date are collectively referred to as the lincoln partnerships the partnership_agreement for each lincoln partnership the lincoln partnership agreements is similar in many respects to the cgf partnership agreements in that it created a general_partner interest partnership_interest a and a limited_partner interest partnership_interest b pursuant to the lincoln partnership at a special meeting of lincoln's board_of directors on feb mr page moved and the board unanimously approved that lincoln make available up to dollar_figure million for the purchase of separate 10-year term interests mr page then offered a second motion to have lincoln accept a tender offer of big_number shares of class b preferred_stock at dollar_figure per share between mar and date with payment not later than date once again the board unanimously approved on date lincoln distributed dollar_figure in stock redemp-- tions days before forming lincoln partnership lincoln partnership lincoln partnership and hfc partnership at a special meeting of lincoln's board_of directors on oct a motion was made by mr page and unanimously carried that lincoln purchase term interests in up to five partnerships at an aggregate amount to be determined at a later date mr page also moved that lincoln distribute dollar_figure in dividends on date this motion too was unanimously carried then approximately month after this board meeting another meeting of lincoln's board_of directors was held on date during which the board approved the purchase of term interests in five additional partnerships for dollar_figure million agreements the term of the first four partnerships created was limited to years and the term of the last five partnerships created wa sec_30 years lincoln's shareholder-family trusts contributed cash to the lincoln partnerships in exchange for partnership_interest a lincoln in its own right contributed cash in exchange for year term interests in four lincoln partnerships and 20-year term interests in the remaining five lincoln partnerships collec- tively referred to as the lincoln term interests lincoln's term interests were in all cases designated term interests in partnership_interest b lincoln's shareholder-family trusts or in one instance a limited_partnership related to the former contributed cash for the remainder interests in partnership_interest b for convenience all the remaindermen in the lincoln partnerships are sometimes collectively referred to as the lincoln family trusts the list of entities making up the lincoln partnerships and their respective contribution amounts is attached to this opinion as appendix b the lincoln partnership agreements required the partners to bear their respective partnerships' net profits and losses in the same percentage as their capital contributions thus six of the lincoln partnership agreements allocated percent of net profits and losses to the holder of partnership_interest a and the remaining percent to partnership_interest b while the other three lincoln partnership agreements like the cgf partnership agreements allocated percent to partnership_interest a and -- - the remaining percent to partnership_interest b the lincoln partnerships like their cgf counterparts were also required to make annual distributions of income pursuant to the kansas uniform principal and income act and in accordance with the partners' interests in the partnerships simultaneously with the execution of the lincoln partnership agreements lincoln and the lincoln family trusts executed separate agreements for each partnership detailing how partnership_interest b would be owned four of the nine agreements stated that lincoln would own partnership_interest b during the first years of forming the partnership after which partnership_interest b would become the sole property of the lincoln family trusts the remaining five agreements stated that lincoln would own partnership_interest b for a term of years from the date of its capital_contribution after which the lincoln family trusts would become sole owners of the interest during the period of the lincoln term interests lincoln would be entitled to all of partnership_interest b's share of partnership_distributions lincoln and the lincoln family trusts made the following cash contributions to the lincoln partnerships in exchange for their respective term and remainder interests in partnership_interest b limited lincoln term trust partnership contribution interest contribution total lincoln partnership l p dollar_figure years dollar_figure dollar_figure lincoln partnership l p big_number years big_number big_number lincoln partnership l p big_number years big_number big_number hfc partnership l p big_number years big_number big_number lincoln partnership l p big_number year sec_586 sec_645 big_number lincoln partnership l p big_number years big_number big_number two thousand eight partnership l p big_number years big_number big_number donlan partnership l p big_number years big_number big_number hfc2 partnership l p big_number years big_number big_number total big_number big_number big_number in calculating the contribution amounts lincoln and the lincoln family trusts used the actuarial_tables set forth in the federal estate and gift_tax regulations to value their respective term and remainder interests the cash contributed by lincoln's shareholders for their remainder interests in partnership_interest b came in part from lincoln via cash dividend distributions and stock redemptions in march july and date lincoln made distributions totaling dollar_figure at the beginning of the year in january lincoln also called big_number shares of its class a preferred_stock in the amount of dollar_figure thus during calendar_year lincoln engaged in stock transactions totaling dollar_figure lincoln funded this amount by withdrawing money from its invest-- ment in net venture a partnership investing solely in u s government obligations ' see discussion of net venture infra during date when lincoln called dollar_figure worth of its class a preferred_stock it also made a cash withdrawal of dollar_figure from its capital_account with net venture capital withdrawal on date the same day that lincoln redeemed dollar_figure worth of its stock it also made a dollar_figure capital withdrawal a few days later on date lincoln made another capital withdrawal of dollar_figure less than month continued the following is a summary of lincoln's distribution activity and the corresponding contribution amounts paid_by lincoln's share- holders for their remainder interests in the lincoln partner- ships mh’ continued before declaring a dollar_figure dividend on date lincoln made two more capital withdrawals totaling dollar_figure million one on date in the amount of dollar_figure million and the other on date also of dollar_figure million on date the same day that lincoln paid a dollar_figure dividend to its shareholders another dollar_figure withdrawal was charged to lincoln's capital_account with net venture _- _- lincoln partnership l p date date date date partnership call option redemption dividend dividend contribution recipient pretax pretax pretax pretax total amount georgia l johnson revocable_trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure georgia l johnson trust number four -0- -0- big_number big_number big_number big_number total big_number big_number lincoln partnership l p edward m lincoln revocable_trust big_number big_number big_number big_number big_number big_number edward m lincoln trust number two -q- big_number big_number big_number big_number big_number edward m lincoln trust number three -q- -q- big_number big_number big_number big_number edward m lincoln trust number seven -q- big_number -q- -q- big_number big_number lincoln family_trust number two -q- big_number big_number big_number big_number big_number total big_number big_number lincoln partnership l p margaret l donlan revocable_trust big_number big_number big_number big_number big_number big_number margaret l donlan trust number five big_number -q- -q- -q- big_number big_number total big_number big_number hfc partnership l p ann l hunter trust number two -q- -q- big_number big_number big_number lincoln family_trust number four -q- big_number big_number big_number big_number big_number total big_number big_number lincoln partnership l p olivia g lincoln revocable_trust big_number -q- big_number big_number big_number big_number olivia g lincoln trust number one -0- -0- big_number big_number big_number big_number olivia g lincoln trust number two -q- -q- big_number big_number big_number big_number olivia g lincoln trust number three -q- -q- big_number big_number big_number big_number olivia g lincoln trust number four -q- -q- big_number big_number big_number big_number george a lincoln trust number one -0- -0- big_number big_number big_number big_number george a lincoln trust number two -0- -0- big_number big_number big_number big_number george a lincoln trust number three -0- -0- big_number big_number big_number big_number total big_number big_number lincoln partnership l p georgia l johnson revocable_trust big_number georgia l johnson trust number two -o- -o- big_number big_number big_number big_number total big_number big_number two thousand bight partnership l p edward m lincoln revocable_trust big_number edward m lincoln trust number two big_number edward m lincoln trust number three big_number edward m lincoln trust number four -0- -0- big_number big_number big_number big_number edward m lincoln trust number five -0- -0- big_number big_number big_number big_number edward m lincoln trust number six -0- -0- big_number big_number big_number big_number lincoln family_trust number two t t t t big_number total big_number big_number donlan partnership l p margaret l donlan revocable_trust big_number margaret l donlan trust number two -0- -0- big_number big_number big_number big_number margaret l donlan trust number three -0- -0- big_number big_number big_number big_number margaret l donlan trust number five big_number total big_number big_number hfc2 partnership l p ann l hunter revocable_trust big_number -0- big_number big_number big_number big_number ann l hunter trust number three -0- -q- big_number big_number big_number big_number ann l hunter trust number four -0- -q- big_number big_number big_number big_number ann l hunter trust number twenty-six big_number -0- -0- -0- big_number big_number total big_number big_number grand total big_number big_number ‘as this trust is also a remainderman in another lincoln partnership the distribution amount is not noted here since it has already been recorded above this is necessary to avoid counting twice the same distribution amount this amount reflects lincoln's aggregate distributions in calendar_year to shareholders who contributed to the lincoln partnerships in exchange for the remainder interests in partnership_interest b partnership investments the cgf and lincoln partnerships invested the partners' capital contributions directly and through investment part-- nerships in u s government bonds short-term fixed income obligations and marketable_securities and in various businesses including precious metals real_estate natural_gas and hotel management during cgf's taxable years in issue the cgf partnerships when examined collectively invested most of their assets in the following four investment partnerships net venture gopher fund lake union hotel associates ltd partner- ship lake union and gar ninety the specific dollar amounts with corresponding percentage figures in parentheses that each cgf partnership invested in the above-mentioned investment partnerships are set forth in appendix c during lincoln's taxable years in issue the lincoln part-- nerships when taken as a whole invested most of their assets in net venture gopher fund gill industries l p and falcon fund appendix d is a table showing the dollar amounts with corre- sponding percentage figures in parentheses that each lincoln partnership invested in the investment partnerships just listed net venture was a general_partnership formed on date between a corporation named garvey inc with robert a page as president and four trusts ie olive w garvey revocable_trust ruth g fink revocable_trust olivia g lincoln revocable_trust and george a lincoln revocable_trust according to its partnership_agreement its business_purpose was investing solely in direct obligations of the united_states government with the exception of very short-term temporary investments in other fixed income type instruments pending investment in direct united_states obligations the partnership_agreement states further that the maximum maturity of any instrument will be years the gopher fund was a general_partnership formed on date to invest in securities among its founding partners were garvey inc with robert a page as president numerous trusts bearing the garvey name and a few cgf share- holders lake union a limited_partnership formed on date to acquire develop operate and manage hotels had four cgf partnerships as limited partners namely cgf one l p cgf two l p cloud grey l p and alpha one l p gar ninety a general_partnership between garvey inc and gar four a partnership of which garvey inc was managing partner was formed on date under the gar ninety partnership_agreement robert a page's name was the only one required as a signatory to the agreement gar ninety's business_purpose was making investments in gold and pending such investments direct obligations of the united_states government or partnerships so investing with the exception of very short- 2on date net venture's partnership_agreement was amended to provide that the maximum maturity of any investment would be years and the maximum average maturity of all of its investments would not exceed years term temporary investments in other fixed income type instru- ments gill industries l p formed on date by two lincoln shareholder-family trusts a non-shareholder-family trust and two lincoln partnerships was in the sheet metal business falcon fund was a general_partnership formed on date to invest in securities its founding partners were mosby lincoln inc a kansas corporation two lincoln partnerships and a lincoln shareholder-family trust financial performance of the cgf and lincoln partnerships on cgf's federal_income_tax returns for the taxable years ending date through cgf reported the income and expenses of owning term interests in the cgf partnerships as follows mar mar mar date totals cgf one l p income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenses big_number big_number big_number big_number amortization expense big_number big_number big_number big_number net_income or loss big_number big_number big_number big_number big_number cgf two l p income big_number big_number big_number big_number big_number expenses big_number big_number big_number amortization expense big_number big_number big_number big_number big_number net_income or loss big_number big_number big_number santa fe partners l p income big_number big_number big_number big_number expenses big_number big_number big_number big_number amortization expense big_number big_number big_number big_number big_number net_income or loss big_number big_number big_number big_number cloud grey l p income big_number big_number big_number big_number big_number expenses big_number big_number big_number big_number amortization expense big_number big_number big_number big_number big_number net_income or loss big_number big_number big_number alpha one l p income or loss big_number big_number big_number big_number expenses big_number big_number big_number big_number amortization expense big_number big_number big_number big_number big_number net_income or loss big_number big_number ‘these amounts reflect cgf's allocations of portfolio_income expense and investment_interest expense as reflected on cgf's schedules k-1 for the years in issue over this 4-year period cgf's total amortization deductions exceeded its allocations of partnership income by dollar_figure income of dollar_figure and amortization deductions of dollar_figure respondent disallowed all of cgf'ss amortization deductions in connection with owning term interests in partnership interests b for such years lincoln reported the following income and expenses of owning term interests in the lincoln partnerships for the taxable years ending date through expense lincoln partnership l p income expenses amortization expense net_income or loss lincoln partnership l p income expenses amortization expense net_income or loss lincoln partnership l p income expenses amortization expense net_income or loss hfc partnership l p income expenses amortization expense net_income or loss lincoln partnership income expenses amortization expense net_income or loss lincoln partnership l p income expenses amortization expense net_income or loss two thousand eight partnership l p income expenses amortization expense net_income or loss donlan partnership l p income expenses amortization expense net_income or loss hfc2 partnership l p income expenses amortization expense net_income or loss mar mar mar mar date totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 'these amounts reflect lincoln's allocations of portfolio_income expense and investment_interest as reflected on lincoln's schedules k-1 for the years in issue over this 5-year period lincoln's allocations of partnership income exceeded its amortization deductions by dollar_figure of dollar_figure and amortization deductions of dollar_figure income respondent disallowed all of lincoln's amortization deductions in connection with owning the lincoln term interests discussion the issue we must decide is whether cgf and its subsidiaries and lincoln and its subsidiaries are entitled to amortize their costs of acquiring term interests in partnerships petitioners argue that they acquired expiring interests in property and since their interests are wasting_assets that they are entitled to recover their costs through amortization deductions peti- tioners go on to argue that they and the family trusts meaning the cgf family trusts and the lincoln family trusts collectively engaged in arm's-length transactions since petitioners acquired only term interests in partnerships and based their purchase prices on present_value tables then contained in the federal regulations respondent contends that petitioners and the family trusts engaged in a tax scheme whose main purpose was to extract money from the corporations without the incidence of taxation respon- dent asserts that the transactions lacked business_purpose and economic_substance since petitioners had no reasonable expecta- tion of making a profit respondent argues further that since petitioners supplied a substantial portion of the money used to acquire the remainder interests the substance of the transac-- tions was the acquisition by petitioners of partnership interests b in their entirety and a carving out of the remainders to the family trusts thus respondent concludes that petitioners have attempted to create amortization deductions by impermissibly splitting nondepreciable assets namely partnership interests in newly created partnerships petitioners counter that the sub- stance of the transactions coincides with its form in that they and the family trusts separately acquired their respective term and remainder interests with separate funds as a general_rule a taxpayer who purchases a term_interest_in_property which is used in a trade_or_business or held_for_the_production_of_income is entitled to deduct ratably the cost of that interest over its expected life ’ see eg 445_f2d_166 5th cir revg on another ground 52_tc_560 431_f2d_664 2d cir affg tcmemo_1969_ 322_f2d_495 6th cir affg in part and revg in part tcmemo_1962_67 this principle applies even though the property underlying the term_interest is not depreciable see eg harly v commissioner supra manufacturers hanover trust co v commissioner supra realty co v commissioner supra 56_tc_903 revd on another ground 485_f2d_1049 d c cir it is also clear that where a taxpayer without an exception to the general_rule is sec_167 as amended and in effect currently which prohibits a taxpayer from amortizing a term_interest where a related_person holds the remainder_interest this section however applies only to term interests acquired or created after date since peti- tioners' term interests were created before that date sec_167 is inapplicable to the present cases additional investment divides nondepreciable_property into two parts one of them being a term_interest amortization deductions are not allowable 693_f2d_71 9th cir affg 74_tc_662 348_f2d_278 5th cir 85_tc_309 in these cases the properties in guestion are partnership interests a type of property generally considered to be non- amortizable in form petitioners acquired term interests in limited_partnerships while the family trusts acquired the remainders we must decide whether the transactions are in substance what they appear to be in form the precedents in 137_f3d_1231 10th cir affg tcmemo_1996_472 and gordon v commissioner supra require examination of all the singular steps of a joint asset purchase to determine whether in substance one party acquired full ownership of property and carved out a remainder_interest for related parties or whether related parties separately and yet simultaneously acquired term and remainder interests in property respectively it is a well- settled principle that formally separate steps in an integrated series focused toward a particular result may be amalgamated and treated as part of a single transaction see kornfeld v commissioner supra pincite citing commissioner v clark this rule is often referred to as the step_transaction_doctrine - - u s gordon v commissioner supra pincite citing 324_us_331 309_us_331 grif-- fiths v helvering 308_us_355 79_tc_888 while we are not required to sustain respondent's determina- tions solely because tax reasons affected the way in which petitioners structured the transaction see kornfeld v commis- sioner tcmemo_1996_472 petitioners have the burden of proving that respondent's determinations are erroneous rule a 290_us_111 where as here the parties to the transactions are related the level of skepticism as to the form of the transaction is heightened because of the greater potential for complicity between related parties in arranging their affairs in a manner devoid of legiti- mate motivations 81_tc_893 citing 78_tc_55 affd 706_f2d_1087 11th cir we have confronted this same issue several times before ina variety of contexts in deciding these cases we have undertaken an intensely factual analysis of the substance of each transaction see eg kornfeld v commissioner tcmemo_1996_472 gordon v commissioner supra pincite lomas santa fe inc v commissioner t c pincite therefore we believe a brief review of the cases previously decided will paint a more complete picture and identify factors leading to our decision herein in united_states v georgia r r banking co supra the corporate taxpayer had leased certain of its stock holdings to a third party for years in return for dollar_figure annually approximately years into the lease the taxpayer distributed its reversionary_interest in the stock to its shareholders as a dividend_in_kind thus the corporation retained its present right to the lease payments while its shareholders received a remainder_interest in the stock itself the taxpayer then sought to amortize over the remaining term of the lease its adjusted_basis in the stock after charging off that portion of basis representing the transferred remainder_interest after noting that the underlying property would not have been exhausted when the lease finally terminated the court held that the leasehold the taxpayer had created was not depreciable inasmuch as the taxpayer had incurred no additional costs in obtaining it the court also concluded that the dividend distribution of the reversion also did not make the retained lease a depreciable asset in the words of the court by distributing the reversion in taxpayer did nothing more than split its bundle of property rights into two parts we cannot see how this action on its part can result in a depreciable asset where none previously existed unless it made some additional investment id pincite -- - in 693_f2d_71 9th cir the corporate taxpayer purchased land in fee simple on which it planned to develop a luxury community for state law reasons the taxpayer formed a subsidiary and transferred that portion of the land designated as a golf course and country club to the subsidiary while retaining a 40-year term_interest in the golf course the taxpayer then sought to amortize its basis in the term_interest over years relying on united_states v georgia r r banking co supra the court held that a taxpayer who holds nondepreciable_property the golf course in fee simple may not create a depreciable asset by carving out a term_interest for itself and conveying the remainder to a third party gordon v commissioner supra presented a somewhat analogous situation to the one at hand dr gordon the tax- payer had established a family_trust for the benefit of his minor children upon the advice of his lawyers he agreed to participate in an investment scheme geared for professionals having qualified_pension or profit-sharing trusts the arrange- ment called for joint purchases of tax-exempt_bonds the pro- fessional would purchase at fair_market_value a life_estate in the bond and the trust would purchase the remainder_interest according to dr gordon's lawyers it would give him 'a sub- stantial tax-free cash_flow during his life a proportionate tax deduction over his life expectancy of his cost of acquisition and a reduction of his taxable_estate ' id pincite --- - under the arrangement dr gordon purchased life interests in tax-exempt_bonds while the family_trust simultaneously pur- chased the remainder interests with the funds provided in large part by dr gordon the taxpayer then sought to amortize the cost of his income_interest ratably over his expected life we held that while in form the taxpayer had acquired a depre- ciable income_interest in substance he purchased full ownership of the bonds and donated the remainder interests to the trust id pincite invoking the step_transaction_doctrine to ignore the shift of funds from dr gordon to the family_trust the court concluded that dr gordon bought the whole bonds using the family_trust as a mere stopping place for a portion of their purchase prices id pincite we reasoned further that although the trust owned stock holdings which would have provided it with sufficient cash to participate in the joint bond purchases the trust made no real purchases but was merely a way station for the accumulation of cash provided for the most part by dr gordon id consequently applying the rationale of lomas santa fe inc v commissioner supra and 348_f2d_278 5th cir we disallowed dr gordon's amortization deductions of his life interests in the bonds 137_f3d_1231 10th cir was another case involving amortization of a life interest in bonds julian kornfeld an experienced tax attorney believed he could structure a transaction which would give him income - - estate and gift_tax benefits his method was to enter into agreements with his daughters to buy tax-exempt_bonds with mr kornfeld buying a life_estate and his daughters buying the remainder interests mr kornfeld acting through a revocable_trust of which he was trustee executed two such agreements after which congress added a provision to the federal tax law disallowing the amortization of a term_interest where the remainder_interest is held by a related_party see supra note aware of this change mr kornfeld amended the later agreements to provide that one of his daughters would take a second life_estate in the bonds and his long-time secretary would take the remainder_interest mr kornfeld used the valuation tables published by the internal_revenue_service for estate and gift_tax purposes to calculate the respective values of the interests he then furnished his daughters and secretary with the amounts necessary to purchase their interests and filed gift_tax returns reflecting those amounts thus as recipients of the gifts they were not under any legal_obligation to use that money to do the joint asset purchase as planned though they did participate and mr kornfeld began amortizing ratably over his expected life his cost of acquiring life interests in the bonds in analyzing the tax consequences the court_of_appeals for the tenth circuit the court to which appeals by petitioner cgf industries inc and subsidiaries would generally lie stepped together the intermediate transactions that mr kornfeld employed and affirmed our holding that mr kornfeld had acquired full ownership in the bonds and then made a gift of the remainder interests to his daughters and secretary id pincite we noted and the court_of_appeals agreed that the ability of mr kornfeld's daughters and secretary to use for other purposes the funds he had given them was of minimal significance since the parties operated under an understanding that the joint investment would take place id thus the transaction in question was an impermissible attempt to create amortizable term interests out of nondepreciable_property and the amortization deductions claimed by mr kornfeld were accordingly disallowed the last case for our purposes in this line is richard hansen land inc v commissioner tcmemo_1993_248 while facially similar to the situation here it differs in several significant respects the taxpayer was a farming corporation wholly owned by richard e hansen who also served as president of the corporation five months after incorporation the tax- payer and mr hansen jointly purchased land with the taxpayer buying a 30-year term_interest for dollar_figure and mr hansen the taxpayer's shareholder buying the remainder_interest for dollar_figure within to months before this purchase the taxpayer had transferred wheat valued at dollar_figure to mr hansen as wages mr hansen purchased his remainder_interest by using a portion of the proceeds from selling the wheat that he had received as compensation the corporation then began amortizing its cost of acquiring the term_interest in the land richard hansen land inc v commissioner supra like 85_tc_309 and kornfeld v commissioner tcmemo_1996_472 involved the simultaneous joint acquisition of term and remainder interests in property acquired from a third party however we held in richard hansen land inc v commissioner supra unlike the other two cases that the taxpayer did not use mr hansen as a mere stopping place for the funds used to make the acquisitions rather mr hansen acquired his remainder_interest entirely out of his own earnings-by drawing on his personal bank account to make the purchase although a portion of that amount constituted the proceeds of selling the wheat he had received as wages it was more important that such wages were due and owing to mr hansen and separate in our view from the joint purchase that followed the taxpayer had an obligation to pay mr hansen for his work in the taxpayer's farming and ranching business a point which the commissioner had conceded regardless of whether mr hansen chose to participate in a joint asset purchase as we noted in our opinion mr hansen rendered services to the taxpayer and there is nothing in the record that would indicate that the transfer of wheat by the taxpayer to mr hansen repre- sented anything other than wages id the acquisitions of the term and remainder interests by respectively the corporation and mr hansen its sole shareholder 'were in fact what they appear to be in form ' id quoting 2_tc_980 -- - with the foregoing in mind we must decide whether peti- tioners and the family trusts separately and independently invested in the limited_partnerships or whether petitioners in substance acquired partnership interests b in their entirety retaining term interests and transferring the remainders to the family trusts on the basis of the record before us we conclude that petitioners acquired the full partnership interests out- right and that the rationale of 693_f2d_71 9th cir and 348_f2d_278 5th cir applies to deny petitioners their amortization deductions of term interests in the cgf and lincoln partnerships as mentioned earlier in this opinion gordon v commis-- sioner supra pincite and 137_f3d_1231 10th cir highlight the manner in which we are to dispose_of the instant cases ie by examining closely the transactions in question in order to ascertain whether they were really prearranged steps of a single transaction cast from the outset to achieve an ultimate result ' this examination is intensely factual ‘this formulation of the step_transaction_doctrine describes the end result test one of three alternative tests used for determining when and how to apply this doctrine ina given situation for a summary of the step_transaction_doctrine and its three approaches see our discussion in 88_tc_1415 both 137_f3d_1231 10th cir affg tcmemo_1996_472 and 85_tc_309 respectively apply this test to step together the series of related transactions at issue in those cases here the evidence of record and the parties’ stipulation of the following facts show a plan for the joint purchase by related parties of partnership interests for the sole purpose of obtaining favorable tax benefits ’ while the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted 293_us_465 the commissioner may disregard transactions which are designed to manipulate the tax laws so as to create artificial tax deductions 115_f3d_506 7th cir citing 364_us_361 as authority for that proposition affg 105_tc_341 in robert a page produced an 11-page letter calling it his epistle in which he described what he believed to be a favorable device for extracting corporate assets without a ‘sjoint asset acquisitions give rise to tax planning tech- nigues because value shifts from the present_interest holder to the future_interest holder without the latter's being taxed when the remainder_interest vests in possession for purposes of this opinion we take at face value the parties' stipulated submission of joint exhibit no 181-fy in which mr page asserts that participating in the joint asset acquisitions creates tax benefits for the remaindermen by extract ing cash from cgf and lincoln at an approximate tax_rate respondent asserts that this multitiered trans-- action was designed to create tax benefits for the term_interest holders too more specifically respondent emphasizes that by participating in the joint asset acquisitions petitioners sought to match amortization deductions against their income on u s government securities which they now owned indirectly through limited_partnerships -- - dividend or capital_gains_tax one year later in mr page led an in-depth discussion regarding lincoln's current and future operations at lincoln's annual board meeting in date during lincoln's board meeting mr page moved that lincoln buy 10-year term interests for up to dollar_figure million he also moved to have lincoln redeem dollar_figure worth of its preferred_stock no later than date an addendum to mr page's first letter followed in date then on date lincoln redeemed its preferred_stock and days later on date lincoln and the lincoln family trusts formed four of the nine lincoln partnerships in date mr page prepared yet another letter fleshing out the transactional details of his plan approximately months later in date cgf made distributions to its shareholders and formed five limited_partnerships with the cgf family trusts then in early date at one of lincoln's board meetings mr page moved that lincoln purchase term interests in up to five additional partnerships he also moved to have lincoln declare another dividend the dividend distribu- tion took place on october and approximately month later on date lincoln and the lincoln family trusts created five more partnerships this chronology of events shows a definite pattern each time petitioners formed partnerships and acquired term interests therein distributions were paid so that their shareholders could likewise invest in such partnerships and acquire the remainder interests this of course was no mere coincidence rather it was one of a series of steps the cumulative effect being to generate amortization deductions generally this series of events occurred as follows first members of petitioners' boards of directors authorized the purchase of term interests in partnerships second petitioners declared cash dividend distributions and or stock redemptions while at the same time liquidating a substantial portion of their assets in u s government securities either directly or through capital withdrawals in partnerships so investing then petitioners formed limited_partnerships by taking back term interests therein while the family trusts simultaneously took back the remainders lastly while petitioners began offsetting their distributive shares of partnership income with amortization and other deductions attributable to their term interests the family trusts waited in the wings for their remainder interests to vest in possession without the incidence of taxation it is apparent that the transfers of funds to the family trusts and their purchases shortly thereafter of remainder interests in the limited_partnerships constituted integrated transactions intended to move assets from petitioners to the family trusts with favorable tax consequences petitioners’ distributions to the family trusts followed by the formation of the cgf and lincoln partnerships were not unconnected ‘we note that the exact order may vary somewhat depending upon whether reference is made to cgf or lincoln transactions rather they represented very important steps in the series absent the initial step of distributing funds to the family trusts the remaining steps of forming the cgf and lincoln partnerships and of petitioners' acquiring the term interests and the family trusts acquiring the remainders could not have been successfully accomplished indeed the creation of these partnerships was necessary to achieve petitioners' intended end result which was to funnel large amounts of money outside of petitioners' corporate structure and into the hands of their shareholders while enjoying favorable tax treatment the intention to bring about this end result is manifested in robert a page's letters and in the minutes of petitioners' board meetings on the basis of the stipulated factual record we conclude that in spite of the form in which the joint investment transaction was cast its substance shows petitioners acquiring partnership interests b in their entirety and then carving out remainder interests for the benefit of the family trusts it bears noting that in his letter of date mr page wrote of a potential pitfall which could thwart the success of his plan ie where the term_interest holder funds the remaindermen with the amounts necessary to obtain their interests in that situation he warned petitioners would be viewed as acquiring the entire_interest and then transferring the remainders to their shareholders in which case the otherwise favorable tax results stemming from the amortization deductions would disappear mr page's solution to this limiting factor as he called it was to have the corporation distribute dividends so that its shareholders would be regarded as independently investing the after-tax proceeds in the cgf and lincoln partner- ships the court in 137_f3d_1231 10th cir addressed this very point in that case where the remaindermen had no legal_obligation to use the funds provided by the taxpayer to acquire their interests ’ the court did not regard 85_tc_309 as distin- guishable the court noted that mr kornfeld's intention in making the gifts was to enable the donees to purchase the remainder interests and as the court_of_appeals for the tenth circuit pointed out there is no reason these remaindermen would question making the investments when taxpayer was giving them the funds to make their purchases kornfeld v commis- sioner supra pincite similarly in gordon v commissioner supra the court emphasized the parties' actual intent when it addressed this argument in a footnote we reject petitioners' argument that the fact that the trust was free to refuse to participate in any or all of the joint purchase transactions indicates that the trust's role as purchaser had substance for purposes of this question the power to refuse is a fact to consider but is of minimal significance 18tn 137_f3d_1231 10th cir gift_tax returns were filed in respect of all the funds provided by mr kornfeld to his daughters and secretary whereas in 85_tc_309 most of the transfers of funds by dr gordon to the family_trust holder of the remainder interests were not reflected in any gift_tax returns where as here the facts reveal that the entire transaction was set up around the expectation that the joint implementation of gordon's investment strategy would occur id pincite n petitioners also attempt to focus our attention on the fact that only a part of their distributions was used by the family trusts to invest in the limited_partnerships advancing what is essentially the same argument as above petitioners contend that each trust exercised its separate discretion in deciding whether and to what extent it would participate in mr page's joint investment scheme thus they would have us treat their distri- butions separately from the actual joint purchases and would have us regard the remainder acquisitions as the result of the family trusts' independent investment decisions while we recognize that petitioners distribution amounts did not accord absolutely with the amounts subsequently invested by the family trusts in the limited_partnerships there was substantial overlapping in the case of cgf dollar_figure was transferred to the cgf family trusts within months of the trusts' investing dollar_figure in the cgf partnerships in the case of lincoln dollar_figure in stock redemptions was distributed to the lincoln family trusts in date the same month in which those trusts subsequently invested dollar_figure in the first four lincoln partnerships created in date lincoln distributed dollar_figure in dividends to those family trusts which subseguently invested dollar_figure in the last five lincoln partnerships formed in early december the close identity of funds moving from petitioners to the family trusts and in turn to the cgf and lincoln partnerships ’ coupled with the close proximity in time in which this occurred suggests that the distribution amounts were intended all along to be used in the joint investment transactions we are hard pressed to believe that the family trusts would have agreed to engage in such transactions without having first received petitioners’ distributions shortly before acquiring their remainder interests likewise in gordon v commissioner supra there was not complete identity in the amounts transferred to the trust and the amount subsequently invested by the trust in the remainder_interest for example in one of the tax years at issue dr gordon deposited at least dollar_figure in the trust's savings account and the trust subsequently withdrew dollar_figure to purchase a remainder_interest in tax-exempt_bonds while in the next year dr gordon deposited at least dollar_figure in its savings account and the trust withdrew dollar_figure to buy its remainder_interest we were satisfied however that the trust appears to have been funded for little purpose other than to participate with dr gor- don in the implementation of his bond acquisition strategy a fact that further indicates that dr gordon should be treated as the true purchaser of the whole bonds id pincite mtf the after-tax proceeds of the distributions are compared with the amounts used to purchase the remainder interests the numbers should align even more closely petitioners argue that richard hansen land inc v commis-- sioner tcmemo_1993_248 supports their amortization of the term interests that case however is distinguishable as stated earlier a few very pertinent facts set apart richard hansen land inc v commissioner supra from the cases at bar first the corporation's payment of wages to mr hansen was a separate and distinct transaction one whose bona fides were never questioned by the commissioner id the payment of wages represented an ordinary and recurring part of the farming corporation's business by way of contrast cgf and lincoln undertook redemptions and declared dividends as part of a plan to provide funds for the purchase of the remainder interests indeed as mr page described the plan the major portion of the funds for the purchase of the remainder_interest is provided from the after-tax proceeds of a n extraordinary_dividend generally speaking a dividend is defined as extraordinary when it is unusual in amount and paid at an irregular time because of a particular corporate event black's law dictionary 6th ed petitioners' distributions occurring within months of the limited partnerships' being formed were far from being recurring events in the cycle of corporate operations rather they were extraordinary nonrecur- ring distributions that were made for a specific purpose as part of a prearranged plan the nature of the underlying transaction also serves to distinguish richard hansen land inc v commissioner supra from the present cases the taxpayer and mr hansen jointly purchased a parcel of land which the corporation planted harvested and attended to in a manner typical of other farm corporations in the area in the instant cases petitioners and the family trusts jointly formed limited_partnerships with petitioners owning albeit indirectly virtually the same assets that petitioners had previously owned outright ie federal government bonds more specifically petitioners liquidated their interests in u s government securities held directly or through net venture in order to fund the distributions made to their shareholders subsequently petitioners acquired term interests in the limited_partnerships which in turn reinvested petitioners’ funds in entities such as net venture and gopher fund-investment partnerships owning u s government obligations unlike in 137_f3d_1231 10th cir 85_tc_309 and richard hansen land inc v commissioner supra where consideration moved to a third party in the instant cases funds remained within the same family group for example in the case of lincoln the amounts contributed by lincoln and the lincoln family trusts to the lincoln partnerships if viewed as an aggregate of all the members can aptly be described as transfers of money from that family's front pocket to its back pocket this makes the case against petitioners even stronger here related parties obtained tax benefits without making any outlays of money to third parties a mere shuffling around of income within the same family group would petitioners had hoped bring about the favorable tax consequences which they had planned for years earlier unquestionably what we have here is a tax scheme in the form of joint partnership investments without disturbing the character of their investment portfolio to any great extent petitioners acquired term interests in limited_partnerships as vehicles for creating tax deductions and for transferring income to the family trusts at favorable tax_rates petitioners' amortization deductions of their term interests in the cgf and lincoln partnerships were simply the last step ina series of prearranged transactions designed from the outset to achieve their intended result in these circumstances where the evidence overwhelmingly supports this finding we add that the fact that the family trusts paid taxes on the distributions they received from petitioners is not in and of itself sufficient to distinguish the present cases from gordon v commissioner supra and kornfeld v commissioner supra the court recognizes that in richard hansen land inc v commissioner supra mr hansen received wheat from his corporation and reported its value as wages on his federal_income_tax return however as tn 85_tc_309 no payment of taxes was made because dr gordon failed consistently to treat as gifts the bulk of his cash transfers to the family_trust in 137_f3d_1231 10th cir while mr kornfeld did file gift_tax returns reflecting the gifts to the remaindermen he paid no tax on account of the unified_credit sec_2505 shown above the wages were earned by and paid to him in the ordinary course of the corporation's business the factual circumstances in richard hansen land inc v commissioner supra are distinguishable from the cases at bar here the amounts distributed to the family trusts were calculated to take into account the after-tax proceeds that would remain available for their use in the joint asset purchases robert a page as engineer of the plan left little to chance what we have before u sec_1s a purely tax-motivated scheme in the form of joint asset acquisitions for the purpose of transferring assets from peti- tioners to the family trusts with minimal tax_liability as the court in 765_f2d_643 7th cir affg 80_tc_955 recognized the freedom to arrange one's affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly that is what we have done in this case and that is what taxpayers should expect in the future we are satisfied that on the basis of the record as a whole petitioners acquired entire interests in the cgf and lincoln partnerships and then transferred the remainder interests therein to the family trusts accordingly using kornfeld v commissioner supra 693_f2d_71 9th cir 348_f2d_278 5th cir and gordon v commissioner supra we sustain respondent's disallowance of petitioners' amortization deductions as determined in the notices of deficiency to reflect the foregoing and concessions by respondent decisions will be entered under rule given our holding herein we offer no opinion on whether as respondent contends amortizing term interests in partnerships is inconsistent with the principles of subch k we also need not decide whether petitioners' argument based on the clear_reflection_of_income principle raised for the first time in their opening brief was made too late to be considered see 64_tc_331 25_tc_534 appendix a cgf one l p type of interest contribution partnership_interest a ruth g fink trust number one dollar_figure partnership_interest b--term cgf industries inc big_number partnership_interest b----remainder h bernerd fink revocable_trust big_number ruth g fink trust number one big_number ruth g fink trust number three big_number ruth g fink trust number four big_number ruth g fink trust number five big_number ruth g fink partnership big_number ruth g fink partnership number two big_number ruth g fink charitable_trust number one big_number cgf two l p partnership_interest a marcia f anderson trust number one big_number partnership_interest b--term cgf industries inc big_number partnership_interest b----remainder marcia f anderson revocable_trust big_number robert j anderson revocable_trust big_number jane e anderson revocable_trust big_number nancy j anderson revocable_trust big_number robert j anderson custodian big_number marcia f anderson trust number one big_number santa fe partners l p partnership_interest a caroline a cochener trust number five big_number partnership_interest b--term cgf industries inc big_number partnership_interest b----remainder caroline a cochener trust big_number caroline a cochener trust number two big_number caroline a cochener revocable_trust big_number bruce m bolene revocable_trust big_number partnership_interest a cloud grey l p type of interest diana c broze trust number five partnership_interest b--term cgf industries inc partnership_interest b---remainder diana c broze revocable_trust vincent j broze revocable_trust joaquin mason trust number one joaquin mason trust number two vincent j broze cc diana diana diana diana partnership_interest a qa broze broze broze broze trust trust trust trust alpha partnership_interest cgf industries custodian number number number number alpha one l p three four five six l p a kansas ltd bruce g cochener trust number three inc b--term partnership partnership_interest b----remainder alpha l p contribution dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix b lincoln partnership l p type of interest partnership_interest a georgia l johnson revocable_trust partnership_interest b--term lincoln industries inc partnership_interest b-- remainder georgia l johnson trust number four georgia l johnson revocable_trust lincoln partnership partnership_interest a lincoln family_trust number two partnership_interest b--term lincoln industries inc partnership_interest b--remainder edward m lincoln revocable_trust edward m lincoln trust number two edward m lincoln trust number three edward m lincoln trust number seven lincoln family_trust number two lincoln partnership il l contribution dollar_figure big_number big_number big_number p big_number big_number big_number big_number big_number big_number big_number p partnership_interest a margaret l donlan trust number four partnership_interest b--term lincoln industries inc partnership_interest b--remainder margaret l donlan revocable_trust margaret l donlan trust number five big_number big_number big_number big_number -- - hfc partnership l p type of interest contribution partnership_interest a lincoln family_trust number four dollar_figure partnership_interest b--term lincoln industries inc big_number partnership_interest b---remainder ann l hunter trust number two big_number lincoln family_trust number four big_number lincoln partnership l p partnership_interest a olivia g lincoln revocable_trust big_number partnership_interest b--term lincoln industries inc big_number partnership_interest b----remainder olivia g lincoln revocable_trust big_number olivia g lincoln trust number one big_number olivia g lincoln trust number two big_number olivia g lincoln trust number three big_number olivia g lincoln trust number four big_number george a lincoln trust number one big_number george a lincoln trust number two big_number george a lincoln trust number three big_number lincoln partnership l p partnership_interest a georgia l johnson trust number four big_number partnership_interest b--term lincoln industries inc big_number partnership_interest b--remainder georgia l johnson revocable_trust big_number georgia l johnson trust number two big_number lincoln partnership l p big_number two thousand bight partnership l p type of interest contribution partnership_interest a lincoln family_trust number two dollar_figure partnership_interest b--term lincoln industries inc big_number partnership_interest b----remainder edward m lincoln revocable_trust big_number edward m lincoln trust number two big_number edward m lincoln trust number three big_number edward m lincoln trust number four big_number edward m lincoln trust number five big_number edward m lincoln trust number six big_number lincoln family_trust number two donlan partnership l p partnership_interest a margaret l donlan trust number four big_number partnership_interest b--term lincoln industries inc big_number partnership_interest b----remainder margaret l donlan revocable_trust big_number margaret l donlan trust number two big_number margaret l donlan trust number three big_number margaret l donlan trust number five big_number hfc2 partnership l p partnership_interest a lincoln family_trust number four big_number partnership_interest b--term lincoln industries inc big_number partnership_interest b----remainder ann l hunter revocable_trust big_number ann l hunter trust number three big_number ann l hunter trust number four big_number ann l hunter trust number twenty-six big_number cgf one l p cgf two l p santa fe partners l p cloud grey l p alpha one l p cgf one l p cgf two l p santa fe partners l p cloud grey l p alpha one l p cgf one l p cge two l p santa fe partners l p cloud grey l p alpha one l p cgf one l p cge two l p santa fe partners l p cloud grey l p alpha one l p net venture dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix c date gopher fund dollar_figure big_number big_number big_number big_number date big_number big_number big_number big_number big_number date big_number big_number big_number big_number big_number date big_number big_number big_number big_number big_number lake union big_number big_number --o- big_number big_number gar ninety dollar_figure --o- --o- --o- big_number big_number --o- big_number --o- big_number --o- appendix d date gill net gopher industries falcon venture fund l p fund lincoln partnership l p dollar_figure -o- -o- -o- lincoln partnership l p big_number -o- --o- --0- lincoln partnership l p big_number -0- --0- --0- hfc partnership l p big_number -0- --0- --0- lincoln partnership l p big_number -0- -0- --0- lincoln partnership l p big_number -0- --0- -o- two thousand eight partnership l p big_number -0- -0- -0- donlan partnership l p big_number -o- -o- -o- hfc2 partnership l p big_number -o- --o- --0- date lincoln partnership l p big_number -0- --0- --0- lincoln partnership l p big_number -0- --0- -o- lincoln partnership l p big_number -o- -o- -o- hfc partnership l p big_number dollar_figure dollar_figure -o- lincoln partnership l p big_number -0- -0- --0- lincoln partnership l p big_number -o- --o- --0- two thousand eight partnership l p big_number -0- -0- -0- donlan partnership l p big_number -o- -o- -o- hfc2 partnership l p big_number big_number big_number -o- lincoln partnership lincoln partnership lincoln partnership hfc partnership l p lincoln partnership lincoln partnership two thousand eight partn donlan partnership l hfc2 partnership l p lincoln partnership lincoln partnership lincoln partnership hfc partnership l p lincoln partnership lincoln partnership two thousand eight partn donlan partnership l hfc2 partnership l p date net venture l p dollar_figure l p big_number l p big_number big_number l p big_number l p big_number big_number ership l p p big_number big_number date l p big_number l p big_number l p big_number big_number l p big_number l p big_number big_number ership l p p big_number big_number gopher fund dollar_figure --o- big_number big_number -0- big_number big_number --o- big_number big_number gill industries l p --o- dollar_figure --o- big_number big_number --o- big_number falcon fund --o- dollar_figure --o- big_number --o- big_number big_number --o- big_number --o- lincoln partnership lincoln partnership lincoln partnership hfc partnership lincoln partnership lincoln partnership two thousand eight partnership donlan partnership hfc2 partnership date net venture dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number gill industries falcon l p fund -o- dollar_figure --o- big_number --o- --o- dollar_figure -o- --o- --o- --o- --o- --o- big_number --o- --o- big_number -o-
